        Case 3:18-cv-05792-BHS Document 53-1 Filed 02/24/20 Page 1 of 1




                                  NOTICE TO EMPLOYEES
This notice has been posted pursuant to an order of the Court, entered on DATE, approving the
settlement of a sexual harassment lawsuit brought by the U.S. Equal Employment Opportunity
Commission (EEOC) against Koelsch Senior Communities, LLC, and The Hampton at Salmon
Creek, LLC, (“Defendants”) in the Western District of Washington at Tacoma, Case Number
3:18:-cv-05792-BHS. The settlement terms are contained in a document filed with the Court and
available to the public called a “Consent Decree.” The Consent Decree resolves EEOC’s claims
of sexual harassment against Defendants and enjoins them from certain conduct prohibited by
law. In accordance with the Consent Decree, Defendants will provide anti-discrimination
training, with an emphasis on harassment and retaliation issues, to its officers, human resources
personnel, managers, supervisors, and employees; implement policies to ensure compliance with
laws prohibiting harassment, and retaliation; provide its EEO policies to all employees,
managers and supervisors; implement policies to ensure accountability with regard to anti-
discrimination practices; and report future complaints of sexual harassment or retaliation it
receives from its employees for the next three (3) years.

Federal law and the Consent Decree prohibit harassment against any employee because of sex.
Federal law also prohibits an employer from retaliating against any individual because he or she
complains of discrimination or harassment, cooperates with the investigation of a discrimination
or harassment charge by Defendants or a government agency, participates as a witness or
potential witness in any investigation or legal proceeding or otherwise exercises his or her rights
under the law.

Any employee who is found to have retaliated against any other employee because such
employee participated in this lawsuit will be subject to substantial discipline, up to and including
immediate discharge.

If you have any complaints of sexual harassment or retaliation you should contact [Defendants,
KOELSCH: NAME AND PHONE NUMBER; THE HAMPTON: NAME AND PHONE
NUMBER].

Employees also have the right to bring complaints of discrimination or harassment to the U.S.
Equal Employment Opportunity Commission, Seattle Field Office, at 909 1st Avenue, Suite 400,
Seattle, WA 98104-1061, 206.220.6884, 1.800.669.4000.
This notice shall remain prominently posted at the Koelsch Senior Communities’ home office
and at The Hampton at Salmon Creek’s office until [month and day], 20___. This Official
Notice shall not be altered, defaced, covered or obstructed by any other material.
